     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4424 Page 1 of 20



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
      A.B., a minor, individually and as                Case No.: 18cv1541-MMA-LL
11    successor in interest to decedent,
      Kristopher Birtcher, by and through her
12    Guardian ad Litem, Ryan Birtcher;                 ORDER GRANTING DEFENDANTS’
      MICHAEL BIRTCHER, individually; and               DAUBERT MOTION;
13    CATHERINE BIRTCHER, individually,
                                                        [Doc. No. 44]
14
                                    Plaintiffs,
15    v.                                                ORDER GRANTING IN PART AND
                                                        DENYING IN PART DEFENDANTS’
16    COUNTY OF SAN DIEGO; SAN                          DAUBERT MOTION;
      DIEGO SHERIFF’S DEPARTMENT;
17    WILLIAM D. GORE, Sheriff; DREW                    [Doc. No. 45]
      BEATTY; ADRIAN CARRILLO;
18    ROLAND GARZA; JOSEPH
      KODADEK; JOHN ROBLEDO; SCOTT                      ORDER GRANTING IN PART AND
19    ROSSALL; FRANK STALZER; SCOTT                     DENYING IN PART DEFENDANTS’
      WINTER; and DOES 1-10, inclusive,                 DAUBERT MOTION;
20
                                                        [Doc. No. 46]
21                                Defendants.
22                                                      ORDER DENYING DEFENDANTS’
                                                        DAUBERT MOTION;
23
                                                        [Doc. No. 47]
24
25
26
27
28

                                                  -1-                      18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4425 Page 2 of 20



1            Plaintiffs A.B., successor in interest to decedent, Kristopher Birtcher
2     (“Kristopher”), by and through her Guardian ad Litem, Ryan Birtcher, as well as
3     Catherine Birtcher and Michael Birtcher (collectively, “Plaintiffs”) bring this civil rights
4     action against the County of San Diego (“County”), the San Diego Sheriff’s Department
5     (“Sheriff’s Department”), Sheriff William D. Gore, and multiple individual San Diego
6     County Sheriff’s deputies (collectively, “Defendants”), alleging constitutional violations
7     arising out of Kristopher’s death on October 14, 2017. See Doc. No. 1. The parties have
8     filed cross-motions for summary judgment and relatedly move to exclude certain
9     opinions proffered by each other’s retained experts. 1 See Doc. Nos. 44-47, 49-54. As
10    relevant here, Defendants move to exclude certain opinions proffered by Plaintiffs’
11    experts, William Krone (“Krone”), Roger Clark (“Clark”), Dr. Bennet Omalu (“Dr.
12    Omalu”), and Dr. Ronald O’Halloran (“Dr. O’Halloran”). Doc. Nos. 44, 45, 46, 47. For
13    the reasons set forth below, the Court GRANTS IN PART and DENIES IN PART
14    Defendants’ motions.
15        1. Legal Standard
16           Rule 702 of the Federal Rules of Evidence provides that expert opinion evidence is
17    admissible if: “(a) the expert’s scientific, technical, or other specialized knowledge will
18    help the trier of fact to understand the evidence or to determine a fact in issue; (b) the
19    testimony is based on sufficient facts or data; (c) the testimony is the product of reliable
20    principles and methods; and (d) the expert has reliably applied the principles and methods
21    to the facts of the case.” Fed. R. Evid. 702. The proponent of the expert opinion bears
22    the burden of establishing qualification, reliability, and helpfulness by a preponderance of
23    the evidence. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592 & n.10
24    (1993). Expert opinion testimony is reliable if it has a “basis in the knowledge and
25    experience of [the relevant] discipline.” Id. at 592-93 (“knowledge” requires more than a
26
27
      1
       The Court will address Plaintiffs’ Daubert motions and the parties’ summary judgment motions in
28    separate written rulings.

                                                       -2-                            18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4426 Page 3 of 20



1     subjective belief or an unsupported speculation; it requires an appropriate level of
2     validation). As the Ninth Circuit has explained:
3
            Under Daubert and its progeny, including Daubert II, a district court’s inquiry
4           into admissibility is a flexible one. Alaska Rent-A-Car, Inc. v. Avis Budget
5           Grp., Inc., 738 F.3d 960, 969 (9th Cir. 2013). In evaluating proffered expert
            testimony, the trial court is “a gatekeeper, not a fact finder.” Primiano v.
6           Cook, 598 F.3d 558, 565 (9th Cir. 2010) (citation and quotation marks
7           omitted).

8           “[T]he trial court must assure that the expert testimony ‘both rests on a reliable
9           foundation and is relevant to the task at hand.’” Id. at 564 (quoting Daubert
            v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993)). “Expert
10          opinion testimony is relevant if the knowledge underlying it has a valid
11          connection to the pertinent inquiry. And it is reliable if the knowledge
            underlying it has a reliable basis in the knowledge and experience of the
12          relevant discipline.” Id. at 565 (citation and internal quotation marks
13          omitted). “Shaky but admissible evidence is to be attacked by cross
            examination, contrary evidence, and attention to the burden of proof, not
14          exclusion.” Id. at 564 (citation omitted). The judge is “supposed to screen
15          the jury from unreliable nonsense opinions, but not exclude opinions merely
            because they are impeachable.” Alaska Rent-A-Car, 738 F.3d at 969. Simply
16          put, “[t]he district court is not tasked with deciding whether the expert is right
17          or wrong, just whether his testimony has substance such that it would be
            helpful to a jury.” Id. at 969-70.
18
19    City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1043-44 (9th Cir. 2014).
20    “Challenges that go to the weight of the evidence are within the province of a fact finder,
21    not a trial court judge. A district court should not make credibility determinations that
22    are reserved for the jury.” Id. at 1044.
23       2. Discussion
24              a. Defendants’ Motion to Exclude Certain Opinions Proffered by William
25                 Krone
26          Defendants move to exclude certain opinions of William Krone, Plaintiffs’ forensic
27    video expert, that purportedly exceed his area of expertise and unhelpfully narrate the
28    video evidence for the jury. See Doc. No. 44-1 (“Krone Daubert”) at 1. Plaintiffs filed

                                                   -3-                           18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4427 Page 4 of 20



1     an opposition (Doc. No. 61 (“Krone Opp.”)), to which Defendants replied. Doc. No. 75.
2           Defendants argue that Krone was designated as an expert to proffer testimony on
3     the process of video editing and syncing, yet his opinions exceed this expertise by
4     discussing which events in the video are “significant.” See Krone Daubert at 3-6.
5     Defendants further argue that Krone’s narration of the video evidence would be unhelpful
6     to the jury and therefore should be excluded as such under Federal Rule of Evidence
7     (“Rule”) 702 and as unduly prejudicial under Rule 403. See id. at 6-7. Plaintiffs respond
8     that “[i]t is unlikely that Krone will even need to testify at trial, so long as the parties are
9     able to reach an agreement regarding the admissibility of his overall synchronized video,
10    additional demonstrative clips based on his synchronization, and a neutrally worded
11    timeline of undisputed facts depicted in the videos.” Krone Opp. at 1. Plaintiffs go on to
12    “agree that neither Krone nor Defendants’ expert Jeffrey Martin should be permitted to
13    testify regarding what events” are significant, nor regarding the content of the video
14    footage, “except to the extent that various audio or visual material was used to perform
15    the synchronization or establish a timeline.” Id.
16          The Court finds that it is not within Krone’s expertise and qualifications to narrate
17    for the jury and comment on which events in the video evidence are significant. Krone
18    was designated as a “forensic video expert” to testify regarding the process of video
19    editing and syncing. See Doc. No. 48, Ex. A at 4. Plaintiffs agree that Krone should not
20    be able to narrate the video evidence for the jury or opine on the relative significance of
21    depicted events, except to the extent necessary to proffer testimony regarding his video
22    editing and synchronization process. See Krone Opp. at 1. Accordingly, the Court
23    GRANTS Defendants’ motion to exclude Krone’s narrative opinions, as well as those
24    regarding events in the video that he deems significant. Consistent with the Court’s
25    Order denying Plaintiffs’ motion to exclude certain narrative opinions by Defendants’
26    expert, Jeffrey Martin, the Court will allow testimony from Krone that is necessary to
27    explain the basis for his admissible opinions regarding video editing and synchronization.
28    Should the parties take issue with whether the proffered testimony is necessary to explain

                                                     -4-                            18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4428 Page 5 of 20



1     the basis for otherwise admissible opinions, the Court will hear and rule on any such
2     objections at trial.
3               b. Defendants’ Motion to Exclude Certain Opinions Proffered by Roger Clark
4            Defendants move to exclude the following categories of opinions proffered by
5     Plaintiff’s police practices expert, Roger Clark: (1) purported medical opinions; (2)
6     opinions regarding the use and efficacy of Tasers; (3) opinions regarding spit sock
7     application; and (4) purportedly legal conclusions. See Doc. No. 45-1 (“Clark Daubert”)
8     at 1. Plaintiffs filed an opposition (Doc. No. 62 (“Clark Opp.”)), to which Defendants
9     replied. Doc. No. 76 (“Clark Reply”).
10                      i. Medical Opinions
11           Defendants argue that Clark impermissibly proffers medical opinions that are
12    outside of his expertise as a police practices expert and cumulative of the opinions
13    proffered by Plaintiffs’ other experts. See Clark Daubert at 3-4. Plaintiffs respond that
14    Clark is qualified to proffer “opinions regarding proper police training on positional or
15    restraint asphyxia[,]” as shown by persuasive case law supporting the same. Clark Opp.
16    at 2-3 (citations omitted).
17           The Court finds that Clark is qualified to proffer the opinions on positional
18    restraint asphyxia. Defendants complain that Clark is not qualified to proffer these
19    “medical” opinions, but a reading of his report and deposition transcript demonstrate
20    otherwise. In his report, Clark opines in terms of what “[p]roperly trained officers know”
21    regarding positional asphyxia. See Doc. No. 48, Ex. E at 13-14. As Plaintiffs point out,
22    Clark is qualified to opine as such based on his 27 years of experience with the Los
23    Angeles County Sherriff’s Department, his California Peace Officer Standards and
24    Training (“POST”) training, and other extensive experience in police training. See Clark
25    Opp. at 2 (citing Doc. No. 48, Ex. E at 33-38). Moreover, Defendants’ citations to
26    Clark’s deposition demonstrate their attempt to avoid exploring the police practices basis
27    for Clark’s opinions. See Doc. No. 48, Ex. G at 222 (after testifying that his positional
28    asphyxia opinions are based on certain training videos, defense counsel clarifies to be

                                                   -5-                          18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4429 Page 6 of 20



1     “asking about scientific literature, not police practices literature”). As in LeBlanc v. City
2     of Los Angeles, Clark “should be permitted to testify that the officer’s conduct violated
3     the relevant guideline’s warnings about asphyxiation.” No. 04-CV-8250, 2006 WL
4     4752614, at *10 (C.D. Cal. Aug. 16, 2006). Further, the probative value of Clark’s police
5     practices opinion on positional asphyxia (i.e., opinions as to whether the conduct here
6     was consistent with applicable police standards) is not substantially outweighed by the
7     danger of the needless presentation of cumulative evidence, since the other opinions
8     identified by Defendants are medical opinions proffered by Plaintiffs’ other experts.
9     Accordingly, the Court DENIES Defendants’ motion to exclude Clark’s opinions
10    regarding positional asphyxia.
11                    ii. Taser-Related Opinions
12           Defendants next move to exclude Clark’s Taser-related opinions on the grounds
13    that he is not qualified to opine on such matters and that the opinions are unreliable. See
14    Clark Daubert at 5-7. Those Taser-related opinions concern Clark’s discussion of
15    Kristopher being “immobilized” by the Taser, the amount of time that the Taser made
16    contact with Kristopher, and the distance between Kristopher and the deputies at the time
17    of Taser deployment. See id. at 6 (citations omitted). Plaintiffs counter that Clark’s
18    Taser-related opinions fall within his area of expertise in police practices and are reliably
19    based on law enforcement standards that Clark identified in his report. See Clark Opp. at
20    3-6.
21           The Court finds that Clark is qualified to proffer the Taser-related opinions and
22    that such opinions are reliable. As discussed above, Clark has extensive experience in
23    law enforcement. Even though his personal experience with using a Taser is limited,
24    such experience is not the only way to become qualified to proffer opinions regarding
25    Tasers. Clark may proffer Taser-related opinions based on specialized knowledge, the
26    acquisition of which he has demonstrated in his expert report. As Plaintiffs identified,
27    “Clark discusses relevant Taser standards and training promulgated by the U.S.
28    Department of Justice, International Association of Chiefs of Police, TASER

                                                   -6-                           18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4430 Page 7 of 20



1     International, and the County of San Diego itself.” Clark Opp. at 3 (citing Doc. No. 48,
2     Ex. E at 20-24).
3           Turning to the particular “opinions” with which Defendants take issue, the Court
4     finds Defendants first two complaints are without merit. As for the deposition testimony
5     – in which Clark discussed immobilization and the amount of time that the Taser made
6     contact with Kristopher – it is unclear to the Court whether such deposition testimony
7     constitute “opinions” that Clark intends to proffer at trial. Nevertheless, the Court finds
8     no reason to exclude the deposition testimony. Clark’s testimony regarding the Taser’s
9     contact time with Kristopher is merely an observation that he gave in response to a
10    deposition question not disclosed to the Court in Defendants’ exhibit in support of its
11    motion. See Doc. No. 48, Ex. G at 167. Further, Clark’s testimony regarding
12    immobilization first referred to his general “opinion that, based on how the [Tasers]
13    work[], the fact that they were deployed, that there was a spread sufficient that
14    [immobilization is] what would have occurred.” Id. at 168. When pressed by defense
15    counsel on whether Kristopher was actually immobilized, Clark then testified that he was
16    unaware of whether Kristopher was actually immobilized because the video recordings
17    were “not clear enough.” Id. at 169. Turning to Clark’s actual Taser-related opinion in
18    his report, Clark does not speak to whether Kristopher was actually immobilized, but
19    instead he refers to San Diego Sherriff’s Department’s use of force guidelines “stat[ing]
20    that a subject is typically immobilized within two to three seconds but recovers rapidly . .
21    ..” Id., Ex. E at 28. Therefore, seeing no opinion from Clark that Kristopher was actually
22    immobilized, the Court will not exclude Clark’s deposition testimony about the Taser’s
23    ability to immobilize a subject.
24          On the other hand, the Court finds Clark’s opinion on the distance of effective
25    Taser deployment to be unreliable. Specifically, Clark stated in his report that, based on
26    his review of the video evidence, “Deputy Garza and Deputy Robledo were not standing
27    far enough away from Mr. Birtcher to achieve effective neuromuscular incapacitation at
28    the times of TASER deployment.” Id., Ex. E at 28. Clark discussed this matter based on

                                                   -7-                          18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4431 Page 8 of 20



1     the “training materials provided by the [Taser] manufacturer,” and it appears to be a sub-
2     opinion for his overall opinion that “[a]ny use of the TASER was totally unnecessary and
3     unjustified.” 2 Id. at 27. Plaintiffs’ reference to the County’s Federal Rule of Civil
4     Procedure 30(b)(6) witness’s testimony does not support Clark’s opinion because the
5     testimony speaks to a “preferred target distance” from “7-15 feet” and an “increase” of
6     “effectiveness” with “greater probe spreads.” Clark Opp. at 5. Clark’s opinion here,
7     however, speaks to the ineffectiveness of Taser deployment merely based on the Taser
8     manufacturer’s training materials stating that “the greater the spread of the probes, the
9     higher the likelihood [o]f neuromuscular incapacitation.” Doc. No. 48, Ex. E at 28. The
10    opinion also appears to be inconsistent with Clark’s deposition testimony discussed
11    above, that immobilization “would have occurred” based on his review of the evidence.
12    Doc. No. 48, Ex. G at 168. In sum, Plaintiffs have not sufficiently identified the requisite
13    basis for Clark’s opinion here. Accordingly, the Court GRANTS IN PART and
14    DENIES IN PART Defendants’ motion to exclude Clark’s Taser-related opinions.
15                     iii. Spit Sock Opinions
16           Defendants further move to exclude Clark’s opinions regarding the deputies’ use of
17    a spit sock in their encounter with Kristopher. See Clark Daubert at 7-8. Defendants
18    argue that Clark is unqualified to proffer such opinions. See id. Plaintiffs respond that
19    Clark is so qualified because they are “based on his training and experience, the County’s
20    own policies, other agencies’ policies and training including standardized policies created
21    by Lexipol, and police standards and training regarding general obligations regarding
22    arrestees’ medical needs.” Clark Opp. at 6.
23           The Court will limit Clark’s opinions regarding the deputies’ use of the spit sock.
24    On one hand, the Court agrees with Defendants that the Anaheim Police Department’s
25
26
27    2
       However, the Court is unclear as to why Clark proffers this sub-opinion if he is taking the position that
      Taser use was “unnecessary and unjustified” in the first instance. The Court will nevertheless address
28    Defendants’ arguments only, which suffice to exclude the opinion under Rule 702.

                                                         -8-                               18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4432 Page 9 of 20



1     policy regarding use of a spit sock is not a proper basis for an opinion involving the San
2     Diego Sheriff’s Department deputies’ use of a spit sock. Contrary to Plaintiffs’
3     argument, it is unclear whether the Anaheim Police Department’s policy is based on
4     national police standards. Thus, the Court finds that Plaintiffs have not carried their
5     burden to demonstrate that Clark’s opinion here is reliably based on this particular policy.
6     However, after arguing “the only discernible basis” for Clark’s opinion was this “sole
7     policy document” (Clark Daubert at 7), Defendants reverse course in their reply, noting
8     they are not challenging “Clark’s opinion that the use of the spit sock here did not comply
9     with the Sheriff’s Department’s policies that he reviewed.” Clark Reply at 4. Therefore,
10    the Court finds Clark may proffer his spit sock opinion as it relates to whether the
11    deputies’ use of the spit sock complied with the Sheriff’s Department’s policies.
12    However, the Court concludes: (1) it would be unhelpful to the jury for Clark to opine
13    that the spit sock application did not comply with an Anaheim Police Department Policy;
14    and (2) Plaintiffs have failed to demonstrate a reliable basis for any opinion from Clark
15    that the spit sock application did not comply with national standards. Accordingly, the
16    Court GRANTS IN PART and DENIES IN PART Defendants’ motion to exclude
17    Clark’s opinions regarding the spit sock application.
18                   iv. Legal Conclusions
19          Finally, Defendants move to exclude purportedly improper legal conclusions
20    proffered by Clark. See Clark Daubert at 8-10. Plaintiffs respond that Defendants are
21    mischaracterizing Clark’s opinions, which are more accurately summarized as “opinions
22    that various aspects of Defendants’ conduct were unreasonable or excessive in light of
23    police standards and training.” Clark Opp. at 6-7.
24           “Though expert testimony is appropriate where ‘scientific, technical, or other
25    specialized knowledge will assist the trier of fact,’ expert testimony consisting of legal
26    conclusions is generally inappropriate.” CFM Commc’ns, LLC v. Mitts Telecasting Co.,
27    424 F. Supp. 2d 1229, 1233 (E.D. Cal. 2005) (quoting Aguilar v. Int’l Longshoremen’s
28    Union Local # 10, 966 F.2d 443, 447 (9th Cir.1992) (upholding district court’s exclusion

                                                   -9-                          18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4433 Page 10 of 20



1     of expert legal opinion as “utterly unhelpful”)). Under Rule 704(a), “testimony in the
2     form of an opinion or inference otherwise admissible is not objectionable because it
3     embraces an ultimate issue to be decided by the trier of fact.” Although under this rule,
4     expert witnesses can testify to the ultimate issue to be decided by the jury, they may not
5     testify to legal conclusions that are intertwined with the ultimate issue. See Nationwide
6     Transp. Fin. v. Cass Info. Sys., 523 F.3d 1051, 1058 (9th Cir. 2008) (“Resolving doubtful
7     questions of law is the distinct and exclusive province of the trial judge”) (quoting United
8     States v. Weitzenhoff, 35 F.3d 1275, 1287 (9th Cir.1993)). “An expert witness therefore
9     cannot offer testimony as to the reasonableness of an officer’s actions and whether his
10    use of force was appropriate under the facts of the case.” Sanchez v. Jiles, No. 10-CV-
11    9384, 2012 WL 13005996, at *31 (C.D. Cal. June 14, 2012) (citing Tubar v. Clift, No.
12    05-CV-1154, 2009 WL 1325952, *3 (W.D. Wash. May 12, 2009) (holding that a police
13    practices expert was precluded from offering an opinion as to whether an officer had
14    “probable cause” to believe he was in imminent danger, whether he acted
15    “unconstitutionally,” and whether his use of force was objectively unreasonable, as these
16    were conclusions concerning ultimate issues of law)); see also Shirar v. Guerrero, No. 1-
17    CV-3906, 2017 WL 6001270, at *5 (C.D. Cal. Aug. 2, 2017) (“Police practices experts
18    may only testify as to whether an action conformed with a reasonable standard of
19    practice, not whether the particular officer’s action was reasonable under the specific
20    circumstances he faced.”).
21          The Court agrees with Defendants that several of Clark’s opinions cross the line
22    into impermissible legal conclusions. For example, Clark opines that “it was excessive
23    and unreasonable for the deputies to apply maximum restraints . . ..” Doc. No. 48, Ex. E
24    at 30. Opinions such as these, separated from what a reasonable officer would do given
25    “applicable procedures and policies,” are improper legal conclusions. Godinez v.
26    Huerta, No. 16-CV-0236, 2018 WL 2018048, at *6 (S.D. Cal. May 1, 2018) (excluding
27    Clark’s opinions including “judicially defined or legally specialized terms” but allowing
28    Clark to testify about whether a deputy’s conduct comported with applicable procedures

                                                  -10-                         18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4434 Page 11 of 20



1     and policies) (emphasis in original). Moreover, “Plaintiffs concede Clark should not
2     [opine] that, from a causation perspective, Birtcher would not have died if Defendants
3     had followed such training and standards.” Clark Opp. at 7. Thus, the Court finds this
4     opinion on causation should also be excluded. On the other hand, it appears as though
5     Clark purports to proffer some of the challenged opinions in a permissible manner by
6     evaluating the deputies’ conduct in terms of applicable procedures and policies. For
7     example, after identifying a deputy’s conduct as “unreasonable,” Clark then sets forth a
8     POST standard for evaluating the deputy’s conduct. Doc. No. 48, Ex. E at 26.
9           In sum, like the court in Godinez, this Court will allow Clark to opine as to
10    whether the deputies’ conduct comported with applicable procedures and policies;
11    however, his opinions are excluded to the extent they exceed this limitation and
12    improperly invade the province of the jury. As in Valtierra v. City of Los Angeles, if
13    Plaintiffs would like to elicit Clark’s testimony as to whether the “use of force was
14    excessive or unreasonable” in light of the facts and circumstances confronting the
15    deputies, then they may explore Clark’s testimony “through hypothetical questioning so
16    as to avoid invading the province of the jury.” 99 F. Supp. 3d 1190, 1198 (C.D. Cal.
17    2015).
18          Accordingly, the Court GRANTS IN PART and DENIES IN PART Defendants’
19    motion to exclude Clark’s opinions couched in legal terms.
20             c. Defendants’ Motion to Exclude Certain Opinions Proffered by Dr. Bennet
21                 Omalu
22          Defendants move to exclude Plaintiffs’ pathology expert Dr. Bennet Omalu’s
23    opinions regarding (1) Kristopher experiencing pain and suffering during his encounter
24    with the deputies; (2) the purported subjective motivations for and reasons behind
25    individuals’ actions; and (3) the cause and manner of Kristopher’s death. See Doc. No.
26    46-1 (“Omalu Daubert”) at 1. Plaintiffs filed an opposition (Doc. No. 63 (“Omalu
27    Opp.”), to which Defendants replied. Doc. No. 77 (“Omalu Reply”).
28    ///

                                                  -11-                          18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4435 Page 12 of 20



1                      i. Pain and Suffering
2           First, Defendants move to exclude as unreliable, unhelpful, and unduly prejudicial,
3     Dr. Omalu’s opinions regarding Kristopher experiencing “conscious pain and suffering”
4     during his encounter with the deputies (hereinafter, “pain and suffering opinion”). Omalu
5     Daubert at 4-7. Plaintiffs respond that Dr. Omalu reliably based such opinions on his
6     review of relevant evidence in this case, as well as “generally accepted principles of
7     medicine, as reflected in specifically identified texts.” Omalu Opp. at 2 (citing Doc. No.
8     48, Exs. I at 3-8, J at 168-69).
9           As an initial matter, for the first time in their reply, Defendants argue that Dr.
10    Omalu is not qualified to opine on Kristopher experiencing pain and suffering. See
11    Omalu Reply at 2. Not only is this argument untimely, it is also unpersuasive. Plaintiffs
12    cite to several cases in which a forensic pathologist was allowed to opine on a decedent’s
13    conscious pain and suffering prior to death. See Omalu Opp. at 3 (citing White v.
14    Gerardot, No. 05-CV-382, 2008 WL 4372019, at *12-13 (N.D. Ind. Sept. 23, 2008);
15    Figaniak v. Fraternal Order of Owl’s Home Nest, No. 15-CV-111, 2017 WL 10442122,
16    at *2 (N.D.W. Va. July 14, 2017)). Moreover, Defendants’ reliance on Neal-Lomax v.
17    Las Vegas Metro. Police Dep’t is misplaced, because at issue there was a forensic
18    pathologist’s opinion regarding a Taser being the cause of death, not pain and suffering.
19    See 574 F. Supp. 2d 1193, 1203 (D. Nev. 2008) (“[Forensic pathologist] has little to no
20    knowledge, training, experience, education, or expertise related to electronic control
21    devices generally or the Taser specifically.”). In sum, the Court finds that Dr. Omalu’s
22    training and experience in forensic pathology renders him qualified to proffer the pain
23    and suffering opinion.
24          The Court further finds that Dr. Omalu’s pain and suffering opinion is reliable. In
25    his report, Dr. Omalu provides that he based his opinion “on the prevailing forensic
26    scenario [i.e., materials reviewed in preparing the report, see Doc. No. 48, Ex. I at 3], and
27    on the generally accepted principles and common knowledge of medicine and science,
28    and based on the global constellation, configurations, and anatomic conformations of the

                                                  -12-                           18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4436 Page 13 of 20



1     multimodal and multifaceted traumas sustained by Kristopher Birtcher . . ..” Id. at 16.
2     Further, in his deposition, Dr. Omalu testified regarding the “generally accepted
3     principles of medicine,” specifying that he relied on “Guyton’s Textbook of Physiology
4     and Gray’s Anatomy.” Id., Ex. J at 168. Yet, Defendants contend that these bases are
5     insufficient for Dr. Omalu’s pain and suffering opinion, apparently because he discusses
6     “the degree and duration of pain and suffering that Birtcher [] was subjectively feeling . .
7     ..” Omalu Opp. at 5 (emphasis omitted). Defendants primarily rely on Myers-Clark v.
8     Frahler Elec. Co. to support their position. No. 05-CV-5553, 2007 WL 189248, at *3
9     (W.D. Wash. Jan. 22, 2007). There, the court excluded as unreliable an expert’s opinion
10    that a decedent “likely experienced 45 to 50 seconds of conscious pain and suffering
11    before losing consciousness.” Id. The court reasoned that the expert’s deposition
12    transcript did not provide sufficient support that the opinion was based on “a reasonable
13    medical certainty.” Id.
14          Plaintiffs’ reliance on White is more persuasive. Like Dr. Omalu here, the expert
15    in White opined that a decedent experienced three minutes of conscious pain and
16    suffering before death. 2008 WL 4372019, at *11. The court denied the motion to
17    exclude the expert’s opinion, finding Myers-Clark distinguishable for two reasons. First,
18    the expert in White did render his opinion to a reasonable medical certainty. Id. at *12.
19    Second, the expert in White stated with particularity why he opined that the decedent
20    experienced three minutes of conscious pain and suffering. Id. (“He explains that
21    [decedent] had no injury to his central nervous system above the shoulders and that the
22    gunshots were not immediately fatal, that is, [decedent] died of blood loss five to six
23    minutes after the gunshots.”). Turning to the case here, the Court finds that Dr. Omalu’s
24    pain and suffering opinion is reliable for several reasons. First, Dr. Omalu rendered his
25    “opinions with a reasonable degree of medical certainty.” Doc. No. 48, Ex. I at 21.
26    Second, Dr. Omalu stated with scientific particularity why he proffered opinions as to
27    Kristopher experiencing conscious pain and suffering prior to death. See id. at 16-20.
28    Third, Dr. Omalu also provided the aforementioned specific bases for his pain and

                                                  -13-                          18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4437 Page 14 of 20



1     suffering opinion. Id. at 16; Id., Ex. J at 168. Defendants’ grievance with the opinion is
2     more appropriately reserved for cross-examination at trial. Daubert, 509 U.S. at 596
3     (“Vigorous cross-examination, presentation of contrary evidence, and careful instruction
4     on the burden of proof are the traditional and appropriate means of attacking shaky but
5     admissible evidence.”).
6           The Court also finds that Dr. Omalu’s pain and suffering opinion would be helpful
7     to the jury. As Plaintiffs point out, the pain and suffering opinion is informative as to
8     “the degree of force used by Defendants, the degree of resistance by Birtcher, and the
9     extent of survival damages under § 1983.” Omalu Opp. at 3 (citations omitted).
10    Moreover, Dr. Omalu’s pain and suffering opinion is responsive to two arguments that
11    may be advanced by Defendants: (1) that Kristopher had a high tolerance to pain, and (2)
12    that Kristopher experienced pleasurable feelings when the level of oxygen in his blood
13    decreased. See id. at 4 (citing Doc. No. 50-2, Ex. A at 16; Doc. No. 48, Ex. J at 170).
14    These arguments are at least partially based on Kristopher being under the influence of
15    drugs at the time of his death, and they concern matters outside the knowledge of the
16    average juror. Accordingly, the pain and suffering opinion would be helpful to the jury
17    in considering these issues. See United States v. Cazares, 788 F.3d 956, 977 (9th Cir.
18    2015) (“Experts may be used to testify to matters outside the expected knowledge of the
19    average juror.”).
20          The Court finds that the probative value of Dr. Omalu’s pain and suffering opinion
21    is not substantially outweighed by the risk of unfair prejudice to Defendants. As
22    discussed above, the opinion is reliable and would assist should the jury have to resolve
23    such issues in this case. Moreover, Defendants’ perception of any prejudice that may
24    result from the opinion does not rise to the level of “unfair” prejudice—the relevant Rule
25    403 concern here. Rather, Dr. Omalu’s pain and suffering opinion bears on material
26    issues to be determined at trial, such as whether Plaintiffs are entitled to pain and
27    suffering damages. Moreover, as discussed above, the opinion is responsive to
28    arguments that Defendants may advance at trial.

                                                   -14-                          18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4438 Page 15 of 20



1           Accordingly, the Court DENIES Defendants’ motion to exclude Dr. Omalu’s pain
2     and suffering opinion.
3                     ii. Subjective and Reflex Opinions
4           Next, Defendants move to exclude four opinions that they characterize as Dr.
5     Omalu opining “as to the subjective thoughts of persons involved in this incident, as well
6     as the reasons behind their actions.” Omalu Daubert at 7-8. Defendants argue that such
7     opinions are speculative and therefore should be excluded as unreliable. See id.
8     Plaintiffs concede that Dr. Omalu may not opine as to the subjective motivations of the
9     deputies; however, they argue that Dr. Omalu may reliably proffer opinions regarding
10    Kristopher’s fear, fright, and flight response based on “generally accepted principles of
11    physiology, biochemistry, and neuropathology.” Omalu Opp. at 4-5.
12          The Court finds that Dr. Omalu’s first and second opinions are unreliable. The
13    first opinion – that “[t]he primary objective of hammer-first and slapjack strikes to the
14    human head is to cause concussive injuries to the brain” – is not grounded in Dr. Omalu’s
15    expertise in forensic pathology. Plaintiffs essentially concede this point, as they argue
16    this is “simply . . . the obvious proposition that such techniques are designed to stun a
17    person into submission.” Omalu Opp. at 4. If the proposition is so obvious, then Dr.
18    Omalu’s recitation of it will not assist the jury in this case either. Dr. Omalu’s second
19    opinion – that “it was seemingly more important to the arresting deputies to maintain
20    Kristopher Birtcher in a state of hogtie restraint than to untie him and provide life-saving
21    cardiac support” – is likewise not grounded in Dr. Omalu’s expertise. Plaintiffs expressly
22    concede that “Dr. Omalu may not opine as to the subjective motivations of the deputies . .
23    ..” Id. Accordingly, the Court GRANTS Defendants’ motion to exclude these opinions
24    (hereinafter, “subjective opinions”).
25          On the other hand, the Court finds that Dr. Omalu’s third and fourth challenged
26    opinions are reliably based on his expertise in forensic pathology. Defendants take issue
27    with these opinions regarding Kristopher’s “reflexes of fear, fright and flight” and
28    decreasing “blood oxygen levels,” both of which, in Dr. Omalu’s opinion, caused

                                                  -15-                           18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4439 Page 16 of 20



1     Kristopher to struggle and experience pain and suffering (hereinafter, “reflex opinions”).
2     See Omalu Daubert at 7 (citing Doc. No. 48, Ex. I at 18-19). These opinions, however,
3     are couched in forensic pathology terms, as Dr. Omalu is describing the fear, fight, and
4     flight “primitive human reflexes” (as opposed to a subjective state of mind) that
5     Kristopher may have experienced in his encounter with the deputies. In White, the court
6     allowed the admission of similar opinions regarding pain and suffering, even though the
7     pathology expert testified at his deposition that he was of the opinion the decedent
8     experienced “physical pain and the fear of impending death.” 2008 WL 4372019, at *11.
9     In another analogous case, Potdevin v. Dorset Hotel Co., the court had before it motions
10    for reduction of the verdict based on the argument that the jury had no factual basis for
11    any award of damages for the decedent’s conscious pain and suffering. See No. 87-CV-
12    3603, 1991 WL 12312, at *3 (S.D.N.Y. Jan. 30, 1991). The court found the pathology
13    expert’s testimony on the possibility of pain and suffering, and “the inference that
14    [decedent] endured acute and excruciating pain, fear and anguish[,]” provided a factual
15    basis for the jury’s award of conscious pain and suffering damages. Id. The court
16    remarked that it “instructed the jury before deliberations began that they were free to
17    accept all of [the pathology expert’s] testimony, to accept some of it, or to disregard it
18    entirely.” Id. Here, the Court can similarly instruct the jury before deliberations to
19    address any concerns from Defendants’ that the jury will simply adopt Dr. Omalu’s
20    conclusion; however, the Court will not exclude the reflex opinions as speculative, since
21    they are sufficiently based on Dr. Omalu’s expertise in forensic pathology and
22    neuropathology. See Doc. No. 48, Ex. I at 1-2. Accordingly, the Court DENIES
23    Defendants’ motion to exclude the reflex opinions.
24                   iii. Cause and Manner of Death
25          Finally, Defendants move to exclude Dr. Omalu’s opinion on Kristopher’s cause of
26    death as cumulative of Dr. O’Halloran’s opinion on Kristopher’s cause of death. See
27    Omalu Daubert at 8-9. Plaintiffs counter that Dr. Omalu and Dr. O’Halloran may
28    permissibly proffer overlapping opinions on Kristopher’s cause of death since these

                                                   -16-                          18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4440 Page 17 of 20



1     experts “have different areas of expertise and different methods of reaching their
2     opinions.” Omalu Opp. at 5-8.
3           The Court declines to exclude Dr. Omalu’s cause of death opinion pursuant to Rule
4     403. Plaintiffs’ reliance on Garlick v. Cty. of Kern is persuasive. There, the court denied
5     a motion in limine to exclude cause of death opinions from four medical experts as a
6     needless presentation of cumulative evidence. See No. 13-CV-01051, 2016 WL
7     1461841, at *4 (E.D. Cal. Apr. 14, 2016). The court found that “each [expert] has a
8     different background from the others and arrives at conclusions from the formation of
9     different processes.” Id. Here, Drs. Omalu and O’Halloran similarly have different
10    backgrounds and arrive at conclusions from the formation of different processes. For
11    example, Dr. Omalu is board-certified in forensic pathology and neuropathology with
12    major areas of interest in brain pathophysiology, brain injuries, and brain trauma. See
13    Doc. No. 48, Ex. I at 1-2. On the other hand, Dr. O’Halloran is board-certified in
14    anatomic pathology and forensic pathology with a special interest in the subject of
15    sudden deaths in custody temporally associated with restraint procedures. See id., Ex. K
16    at 1. Moreover, “[w]hile Dr. O’Halloran’s opinions in this case relate solely to the issue
17    of restraint asphyxia, . . . Dr. Omalu’s opinions relate primarily to his highly specialized
18    expertise in neuropathology.” Omalu Opp. at 6.
19          In their reply, Defendants do not provide any persuasive reason as to why Drs.
20    Omalu and O’Halloran cannot opine on the cause of death despite having different
21    backgrounds and forming conclusions from different processes. Further, Defendants
22    provide no explanation as to why the two cause of death opinions from Plaintiffs’ experts
23    should be excluded as a needless presentation of cumulative evidence, but the cause of
24    death opinions from their own two medical experts, Drs. Gary Vilke and Binh Ly, should
25    not. In sum, the Court is not persuaded that the probative value of Drs. Omalu’s and
26    O’Halloran’s cause of death opinions are “substantially outweighed by [the] danger of . .
27    . needlessly presenting cumulative evidence.” Fed. R. Evid. 403. Accordingly, the Court
28    DENIES Defendants’ motion to exclude Dr. Omalu’s cause of death opinion.

                                                   -17-                          18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4441 Page 18 of 20



1                   d. Defendants’ Motion to Exclude Certain Opinions Proffered by Ronald
2                      O’Halloran
3            Defendants move to exclude opinions of Plaintiffs’ additional pathology expert,
4     Dr. Ronald O’Halloran, that criticize the Sheriff’s Department’s training of its deputies.
5     See Doc. No. 47-1 (“O’Halloran Daubert”) at 3. The specific opinions (hereinafter,
6     “training opinions”) at issue are as follows:
7        1. The Sheriff’s Department’s training videos do not “address the issues in the case of
8            Kristopher Birtcher’s prolonged restraint and death at the hands of San Diego
9            County deputy sheriffs;”
10       2. “Training peace officers on restraint methods that are associated with asphyxia
11           deaths, without warning them about the risk, can and does lead to preventable
12           deaths such as that of Mr. Birtcher;” and
13       3. The Sheriff’s Department’s training video on excited delirium “does not address
14           the relatively frequent issues of restrain asphyxia present in the Birtcher restraint
15           and asphyxia death.”
16    O’Halloran Daubert at 3-4 (citing Doc. No. 48, Ex. L at 3-4). Plaintiffs filed an
17    opposition (Doc. No. 64 (“O’Halloran Opp.”), to which Defendants replied. Doc. No. 78.
18           Defendants argue that Dr. O’Halloran is unqualified to render the training opinions
19    and that they are unreliable. See O’Halloran Daubert at 3-5. Plaintiffs respond that Dr.
20    O’Halloran is well-qualified with his medical experience, expertise in forensic pathology
21    and neuropathology, and special interest in sudden deaths in police custody to render the
22    training opinions. See O’Halloran Opp. at 1-4. Plaintiffs further argue that Dr.
23    O’Halloran sufficiently based his training opinions on his experience and expertise to
24    address the County’s reliance on medical opinions in devising its training programs. See
25    id. at 3-4.
26           The Court finds that Dr. O’Halloran is qualified to render the training opinions,
27    and that such opinions are reliable. As Plaintiffs note, Dr. Gary Vilke, one of
28    Defendants’ medical experts, worked with the County and Sheriff’s Department in

                                                   -18-                           18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4442 Page 19 of 20



1     developing the Sheriff’s Department’s training videos on maximum restraint and excited
2     delirium. See O’Halloran Opp. at 2 (citing Doc. No. 48, Ex. L at 1-2). Nevertheless,
3     Defendants curiously argue Dr. O’Halloran is not qualified to render opinions purporting
4     to undermine the adequacy of the medical underpinnings of the training videos. The
5     Court is not persuaded. Dr. O’Halloran is board certified in anatomic and forensic
6     pathology; has 33 years of experience as a forensic pathologist and medical examiner;
7     has had a special interest in the subject of sudden deaths in custody temporally associated
8     with restraint procedures for over 25 years; has studied the phenomenon, written
9     scientific papers on the subject and lectured about it; and has reviewed approximately
10    100 incidents of asphyxia deaths during custody restraint. See Doc. No. 48, Ex. K at 1.
11    Surely Dr. O’Halloran’s extensive experience, particularly on the subject of restraint
12    asphyxia in police custody, renders him qualified and provides him a sufficient basis to
13    opine on the adequacy of the County’s training videos. Indeed, Dr. O’Halloran expressly
14    stated in his supplemental report that his training opinions were based on this extensive
15    experience. See id., Ex. L at 3-4. Accordingly, the Court DENIES Defendants’ motion
16    to exclude Dr. O’Halloran’s training opinions.
17                                          CONCLUSION
18          Based on the foregoing, the Court GRANTS IN PART and DENIES IN PART
19    Defendants’ Daubert motions. Specifically, the Court:
20       1. GRANTS Defendants’ motion to exclude Krone’s narrative opinions, as well as
21          those regarding events in the video that Krone deems significant.;
22       2. DENIES Defendants’ motion to exclude Clark’s opinions regarding positional
23          asphyxia; GRANTS IN PART and DENIES IN PART Defendants’ motion to
24          exclude Clark’s Taser-related opinions; GRANTS IN PART and DENIES IN
25          PART Defendants’ motion to exclude Clark’s opinions regarding the spit sock
26          application; and GRANTS IN PART and DENIES IN PART Defendants’ motion
27          to exclude Clark’s opinions couched in legal terms;
28       3. DENIES Defendants’ motion to exclude Dr. Omalu’s pain and suffering opinion;

                                                  -19-                           18cv1541-MMA-LL
     Case 3:18-cv-01541-MMA-LL Document 87 Filed 07/31/20 PageID.4443 Page 20 of 20



1           GRANTS Defendants’ motion to exclude Dr. Omalu’s subjective opinions;
2           DENIES Defendants’ motion to exclude Dr. Omalu’s reflex opinions; and
3           DENIES Defendants’ motion to exclude Dr. Omalu’s cause of death opinion; and
4        4. DENIES Defendants’ motion to exclude Dr. O’Halloran’s training opinions.
5
6           IT IS SO ORDERED.
7
8     Dated: July 31, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -20-                       18cv1541-MMA-LL
